Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 20, 22, 27-29, 33 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On line 6 of claim 20, the phrase “the remainder” lacks antecedent basis. 
On line 6 of claim 27, the phrase “the remainder” lacks antecedent basis. On line 9 of claim 27, the phrase “the amount of iodide” lacks antecedent and should be changed to –the concentration of iodide—so as to use the same terminology as recited in claim 1. On line 11 of claim 27, the phrase “the volume” lacks antecedent basis. 
On lines 1-2 of claim 28, the phrase “the blood plasma” lacks antecedent basis and should be changed to –blood plasma--. At the end of step (II) in claim 28, the word –and—should be inserted. 
On line 5 of claim 29, the phrase “the time the iodide is administered” lacks antecedent basis and should be changed to –a time the iodide is administered--. 
On line 3 of claim 36, the phrase “the blood plasma” lacks antecedent basis and should be changed to –blood plasma--. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11, 14, 17-18, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalke et al (article from the Journal of Trace Elements in Medicine and Biology, vol. 29, 2015, pages 63-68, submitted in the IDS filed on March 4, 2020) in view of the abstract to Buchberger et al (from Mikrochimica Acta, vol. 3 (5-6), 1987, pages 347-352).
Michalke et al teach of a method for determining a concentration of iodide in a serum sample obtained from a subject. The method comprises obtaining a whole blood sample from a subject or patient in a Munich hospital and centrifuging the sample to obtain a serum sample. The patient is presumably a human (i.e. a mammal, claim 2) since the sample is obtained at a hospital. An amount of proteins in the serum sample is then removed by adding 30% ethanol as a 
The abstract to Buchberger et al teaches of a method for determining a concentration of iodide in serum, plasma and urine samples. The method comprises preparing a sample of serum or plasma by ultrafiltration, and measuring a concentration of iodide in the serum or plasma sample using ion chromatography with photometric detection. See the entire abstract to Buchberger et al. 
Based upon a combination of Michalke et al and Buchberger et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Michalke et al, which determines a concentration of iodide in a serum sample, to also measure a concentration of iodide in a plasma sample since Buchberger et al teach that it is known in the prior art to measure iodide concentration in a plasma sample using ion chromatography, and Michalke et al also teach of measuring iodide concentration in control plasma reference materials. With regards to claim 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expect that the . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalke et al in view of the abstract to Buchberger et al as applied to claims 1-2, 11, 14, 17-18, 20 and 24 above, and further in view of Kaiser et al (article from Inhalation Toxicology, vol. 21(6), 2009, pages 488-496). For a teaching of Michalke et al and Buchberger et al, see previous paragraphs in this .
Kaiser et al teach of a method for measuring iodide concentration in a serum sample using ion chromatography. The method comprises separating proteins from the serum sample using ultrafiltration, injecting the filtered sample into an ion chromatography system, eluting the sample from the ion chromatograph, and detecting iodide in the sample using pulsed amperometry with a silver working electrode. See the abstract, Figure 1 and pages 489-490 in Kaiser et al. 
Based upon a combination of Michalke et al, Buchberger et al and Kaiser et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the concentration of iodide in a plasma sample in the method taught by the combination of Michalke et al and Buchberger et al using ion chromatography with detection by amperometry since Kaiser et al teach that ion chromatography with detection by amperometry is a useful and effective means for measuring iodide in a biological sample such as serum. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalke et al in view of Buchberger et al as applied to claims 1-2, 11, 14, 17-18, 20 and 24 above, and further in view of Li et al (abstract from Sepu, vol. 28(4), 2010, pages 422-425). For a teaching of Michalke et al and Buchberger et al, see previous paragraphs in this Office action. Michalke et al and Buchberger et al fail to teach of precipitating proteins in the plasma sample analyzed using one of the reagents recited in claim 22, such as pure acetonitrile. 
The abstract to Li et al teaches of a method for determining a concentration of iodide in a sample. The method comprises precipitating proteins in the sample in order to remove the 
Based upon the combination of Michalke et al, Buchberger et al and Li et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to precipitate proteins in the plasma sample analyzed in the method taught by the combination of Michalke et al and Buchberger et al using one of the reagents recited in claim 22, such as pure acetonitrile, since Li et al teach that pure acetonitrile is a known reagent to use for precipitating proteins in a sample being analyzed for iodide concentration using ion chromatography. 
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalke et al in view of Buchberger et al as applied to claims 1-2, 11, 14, 17-18, 20 and 24 above, and further in view of both Kaiser et al and Li et al. For a teaching of Michalke et al, Buchberger et al, Kaiser et al and Li et al, see previous paragraphs in this Office action. 
Michalke et al and Buchberger et al fail to teach of precipitating proteins in the plasma sample analyzed using pure acetonitrile, and fail to teach that the ion chromatography used to measure a concentration of iodide in a serum or plasma sample comprises detection by amperometry. However, based upon the combination of Michalke et al, Buchberger et al, Kaiser et al and Li et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to precipitate proteins in the plasma sample .
Claims 3, 5-7, 28-29, 33 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michalke et al in view of Buchberger et al as applied to claims 1-2, 11, 14, 17-18, 20 and 24 above, and further in view of Roth et al (WO 2015/120458, submitted in the IDS filed on March 4, 2020). For a teaching of Michalke et al, Buchberger et al, see previous paragraphs in this Office action. Michalke et al and Buchberger et al fail to teach that the method of determining iodide concentration in a serum or plasma sample is performed prior to or after administration of iodide to the subject, that the subject is diagnosed or at risk of one of the . 
Roth et al teach that iodide is administered to subjects who are diagnosed with or at risk of conditions such as hypoxia, ischemia, stroke or heart attack in order to treat these conditions. Roth et al also teach that iodide is administered to subjects undergoing or scheduled to undergo cell, tissue or organ transplantations such as a kidney, lung or liver transplant. The iodide is administered to the subjects prior to, at the time of, or after the onset of one of these diseases or conditions. The iodide is administered using various techniques such as intravenously or orally. Roth et al teach that the iodide is administered to these subjects in different amounts formulated for the type of administration and a desired range of iodide concentrations to be achieved in the subjects. Roth et al also teach that the iodide is administered to the subjects at different time points over a certain period of time, such as every 24 or 48 hours over a period of time comprising two days, three days, four days, one week, two weeks, one month, two months, one year, etc. See pages 3-5 and 9-13 in Roth et al.
Based upon the combination of Michalke et al, Buchberger et al and Roth et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method taught by the combination of Michalke et al and Buchberger et al prior to or after administration of iodide to the subject (claim 3) on a subject who is diagnosed with or at risk of one of the conditions recited in claims 5-6 (i.e. stroke or ischemia, etc.) or who . 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Chen et al who teach of a method of measuring dissolved organic halogens in water using ion chromatography.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        March 10, 2022